NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         FEB 17 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 JOHN LEE MCLAUGHLIN,                               No.    14-17328

                   Plaintiff-Appellant,             D.C. No. 2:13-cv-00780-SLG

   v.
                                                    MEMORANDUM*
 NANCY A. BERRYHILL, Acting
 Commissioner Social Security,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Sharon L. Gleason, District Judge, Presiding

                            Submitted February 15, 2017**
                              San Francisco, California

Before: CANBY, SILER,*** and HURWITZ, Circuit Judges.

        The sole issue in this appeal is whether the district court abused its discretion

in remanding John McLaughlin’s claim for disability benefits to the Social Security


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
Administration for further proceedings, rather than ordering an award of benefits.

We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. The district court concluded, and the Commissioner concedes on appeal,

that the administrative law judge (“ALJ”) erred in discrediting the medical opinion

of one of McLaughlin’s treating physicians without providing specific and legitimate

reasons supported by substantial evidence. The ALJ also erred in discrediting the

opinion of a nurse practitioner without providing reasons germane to her. See

Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

      2. Although the credit-as-true rule permits remand for an immediate award of

benefits in some cases when an ALJ improperly discredits a medical opinion, a

remand for further proceedings remains appropriate if conflicts in the record create

a serious doubt that a claimant is disabled. See Treichler v. Comm’r of Soc. Sec.

Admin., 775 F.3d 1090, 1101, 1107 (9th Cir. 2014). The district court did not abuse

its discretion by concluding that the record in this case contains substantial evidence

consistent with non-disability, including evidence that McLaughlin’s pain and

symptoms were well-treated by treatment and medication.1

      AFFIRMED.




1
      Because we remand on an open record, we do not address McLaughlin’s
arguments that the ALJ improperly discounted his testimony about his symptoms
and subjective pain.

                                          2